Proceeding pursuant to article 78 of the CPLR to review a determination of respondent State Department of Social Services, dated June 25, 1971, which affirmed a determination of the Nassau County Department of Social Services, refusing, after a hearing, to reimburse petitioner, a recipient of public assistance, for certain repairs to her home. Determination of the State agency modified, on the law, by adding thereto, immediately after the decretal provision that the determination of the local agency is affirmed, the following: “except that the Department of Social Services for Nassau County is directed to make an allowance of $450 to petitioner for repairing the porch to her home.” As so modified, determination confirmed, without costs. Respondent Department of Social Services of the State of New York found that petitioner in January, 1968 requested the Nassau County Department of Social Services to make repairs to the porch of her home. No action was taken by the county agency on this request. In October, 1969 petitioner made the porch repairs without advising the county agency. She paid $450 for these repairs and should be reimbursed therefor because these repairs were essential to the health, safety or comfort of the petitioner (18 NYCRR 352.4, subd. [,c] [now subd. (d)]). In our opinion, the State agency was correct in refusing to make an allowance to petitioner for the purchase and installation of storm windows and sash repairs, at a total cost of $2,604, without prior approval of the county agency. Such repairs were not essential. Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.